Formerly known as:Dryden National Municipals Fund, Inc. PROSPECTUS October 30, 2009 (As Supplemented on February 16, 2010) Prudential National Muni Fund, Inc. Ticker Symbols Class A:PRNMX Class C:PNMCX Class B:PBHMX Class Z:DNMZX FUND TYPE Municipal Bond OBJECTIVE High level of current income exempt from federal income taxes As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVES AND POLICIES 12 OTHER INVESTMENTS AND STRATEGIES 14 INVESTMENT RISKS 25 HOW THE FUND IS MANAGED 25 BOARD OF DIRECTORS 25 MANAGER 26 INVESTMENT SUBADVISER 26 PORTFOLIO MANAGERS 27 DISTRIBUTOR 27 DISCLOSURE OF PORTFOLIO HOLDINGS 28 FUND DISTRIBUTIONS AND TAX ISSUES 28 DISTRIBUTIONS 29 TAX ISSUES 30 IF YOU SELL OR EXCHANGE YOUR SHARES 32 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 32 HOW TO BUY SHARES 47 HOW TO SELL YOUR SHARES 50 HOW TO EXCHANGE YOUR SHARES 54 FINANCIAL HIGHLIGHTS 59 GLOSSARY 60 APPENDIX A SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is to seek a high level of current income exempt from federal income taxes. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 35 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 35. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.00% None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None Redemption fee None None None None Exchange fee None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class Z Management fees .48 .48 .48 .48 + Distribution and service (12b-1) fees .30 .50 1.00 None + Other expenses .11 .11 .11 .11 Total annual Fund operating expenses .89 1.09 1.59 .59 - Fee waiver or expense reimbursement .05 None None None Net annual Fund operating expenses .84 1.09 1.34 .59 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $482 $668 $869 $1,448 $482 $668 $869 $1,448 Class B $611 $647 $701 $1,247 $111 $347 $601 $1,247 Class C $236 $477 $842 $1,868 $136 $477 $842 $1,868 Class Z $60 $189 $329 $738 $60 $189 $329 $738 ° The distributor of the Fund has contractually agreed through December 31, 2011 to reduce its distribution and service (12b-1) fees for Class A shares to .25 of 1% of the average daily net assets of Class A shares. This waiver may not be terminated by the distributor prior to December 31, 2011, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Trustees. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 37% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund invests, under normal circumstances, at least 80% of the Fund's investable assets in obligations the income from which is exempt from federal income tax, that is, municipal obligations. This is a fundamental policy of the Fund, which means that it may not be changed without shareholder approval. The term "investable assets" in this prospectus refers to the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions.
